DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on October 15, 2021.  These drawings are accepted.

Claim Objections
Claim 4 is objected to because of the following informalities:  “The” should be added to the beginning of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18:  There is insufficient antecedent basis for “the firing pin holder latch” in line 19.

Regarding claims 19 and 20:  These claims are rejected due to their dependence on claim 18. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George et al. (US 4,862,964, George).

Regarding claim 1: George discloses a firing head assembly 20 for use with an initiator, the firing head assembly comprising:
a tubular housing 29/50 having a first end 25, a second end 50, and a lumen 28/51 extending between the first end and the second end Fig 2C;
a valve 55/22 – Fig 2A, 3 slidably disposed within the tubular housing, the valve having a piston end exposed to the tubular housing lumen Fig 2C;
a lock mandrel 23 disposed in the tubular housing between the valve and the tubular housing second end Fig 5;
a lock mandrel shear element 81 configured to restrain axial movement of the lock mandrel;
a firing pin holder 24 disposed in the tubular housing between the lock mandrel and the tubular housing second end Fig 5, the firing pin holder having a firing pin Fig 5 (not labeled) and a latch 83/84; and 
one or more fluid holes 54 extending through the tubular housing, wherein the one or more fluid holes and the firing pin holder intersect with a common plane that is perpendicular to the longitudinal axis of the tubular holder Fig 2A, and the one or more fluid holes expose a portion of the firing pin holder to a fluid flow condition existing external to the tubular housing Fig 2A,
wherein the firing pin is configured to activate the initiator in response the fluid flow condition external to the tubular housing exceeding a first threshold 7:62-8:58.

Regarding claim 2:  Wherein the first threshold is fluid pressure that is substantially higher than atmospheric pressure 7:68-8:58, applied annulus or tubing pressure will inherently be substantially higher than atmospheric pressure.

Regarding claim 3:  The firing head assembly further comprising:
at least one valve restraining element 60, wherein the valve restraining element is configured to:
prevent axial movement of the valve 5:9-16, Fig 2A, Fig 3, and 
allow axial movement of the valve in response to a force exerted on the valve exceeding a second threshold 5:9-16.

Regarding claim 4:  Wherein the valve restraining element is at least one of a shear element 60 and a biasing element.

Allowable Subject Matter
Claims 10-17 are allowed.

Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 5:  The prior art of record fails to disclose or suggest a firing head assembly further including an engagement mechanism in contact with the lock mandrel and the latch, wherein the engagement mechanism is switchable between an engaged arrangement and a disengaged arrangement as recited in the claimed combination.

Regarding claims 6-9:  These claims are considered allowable due to their dependence on claim 5. 

Regarding claim 10:  George et al. (US 4,690,227, George2) is considered one of the most relevant prior art references.  George2 discloses a firing head assembly 200 comprising:
a tubular housing Fig 2 having a proximal end 202, a distal end 206, and a tubular housing lumen 70/284/288 extending between the proximal end and the distal end;
a valve sleeve 242 having a proximal end Fig 6, a distal end Fig 6, and a valve sleeve axial lumen Fig 6, the valve sleeve slidably disposed within the tubular housing lumen Fig 6 – Fig 7;
a circulating valve 250 slidably disposed within the valve sleeve axial lumen Fig 6 – Fig 7, the circulating valve having a piston end 238 with a valve entrance and piston end circulating holes 272 and a sealing end with sealing end circulating holes 276, a first section of the valve sleeve axial lumen sized to sealingly accommodate the piston end of the circulating valve Fig 6 and a second section of the valve sleeve axial lumen sealingly accommodate the sealing end of the circulating valve Fig 6, a sealable section 284 of the valve sleeve axial lumen is located between the second, reduced diameter section of the valve sleeve lumen and distal end of the valve sleeve Fig 6; and
an annulus Fig 6, 7 defined by the piston end of the circulating valve, an inner wall of the valve sleeve, the second, reduced diameter section of the valve sleeve axial lumen and a circulating valve body portion connecting the piston end and the sealing end of the circulating valve Fig 6, wherein; 
the piston end entrance is in fluid communication with the tubular housing lumen and the piston end circulating holes Fig 7; 
the sealing end circulating holes are in fluid communication with the sealable lumen Fig 7, 
the circulating valve occupies one of a circulating position Fig 7 or a non-circulating position Fig 6 in the valve sleeve, the circulating position being configured to allow fluid circulation between each of the tubular housing lumen, the piston end entrance, the piston end circulating holes, the annulus, the sealing end circulating holes and the sealable section of the valve sleeve axial lumen Fig 7, and 
the non-circulating position is configured to prevent circulation between the annulus and sealing end circulating holes Fig 6.

George2 fails to disclose that the second section of the valve sleeve axial lumen has a reduced diameter and the firing head assembly further including a biasing member configured to exert a force on the circulating valve toward the proximal end of valve sleeve.
Therefore, the prior art of record fails to disclose or suggest a firing head with a valve sleeve slidable disposed in a tubular housing, a circulating valve slidably disposed in the valve sleeve, wherein the valve sleeve includes a first section and second section of a valve sleeve axial lumen, the second section has a reduced diameter and the firing head assembly further includes a biasing member configured to exert a force on the circulating valve toward the proximal end of valve sleeve as recited in the claimed combination.

Regarding claims 11-17:  These claims are considered allowable due to their dependence on claim 10.

Regarding claim 18:  George et al. (US 4,690,227, George2) is considered one of the most relevant prior art references.  George2 discloses a method for activating a firing head assembly 200, the method comprising the steps of:
disposing the firing head assembly adjacent a downhole tool 50 – Fig 1, the firing head assembly comprising: 
a tubular housing having a first end 202, a second end 206, and a lumen 70/284/288 extending between the first end and the second end; 
a valve sleeve 242 disposed within the tubular housing lumen adjacent the first end of the tubular housing Fig 5;
a valve 250 slidably disposed within the valve sleeve, the valve having a piston end 238 exposed to the tubular housing lumen at the first end of the tubular housing Fig 3; and 
a firing pin holder 280 having an integral firing pin 310 and a latch 312; 
restraining axial movement of the valve in the valve sleeve by one or more valve shear elements 278; 
restraining the firing pin holder and firing pin from axial movement relative to the tubular housing by an engagement mechanism 312 operably disposed between and contacting the tubular housing and the firing pin holder latch; 
exerting a force on the valve in the absence of a drop ball 12:62-67; 
transmitting the force from the valve to the valve sleeve, resulting in failure of the valve shear element and releasing the valve sleeve to move axially Fig 7; and
transmitting the force from the valve to the firing pin holder, resulting in failure of the engagement mechanism to cause the firing pin holder to move axially 12:62-67.

George2 fails to disclose that the valve sleeve is slidably disposed within the tubular housing lumen, the firing head assembly including a lock mandrel having a head, a shaft, a distal end and a groove formed in the shaft adjacent the distal end, and the engagement mechanism being operably disposed between and contacting the lock mandrel and the firing pin holder latch.
Therefore, the prior art of record fails to disclose or suggest a firing head with a valve sleeve slidable disposed in a tubular housing lumen, a lock mandrel having a head, a shaft, a distal end and a groove formed in the shaft adjacent the distal end, and an engagement mechanism being operably disposed between and contacting the lock mandrel and the firing pin holder latch as recited in the claimed method.

Regarding claims 19 and 20:  These claims are considered allowable due to their dependence on claim 18.
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
12/8/2022